Title: From Alexander Hamilton to Benjamin Lincoln, 22 May 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department, May 22, 1790. “You will be pleased to examine and settle the Account, of Mr. Devens for supplying the Light Houses in your District, and for expences since the 15th of August, and so far as found right, & duly Vouched, to pay the same. The acct. & Vouchers you will then be pleased to transmit to this Office. I observe the opinion of the Attorney for the Massachusetts District upon the appropriation of forfeitures under the Collection Law, and I consider it as very important that the Committee of the House of Representatives now setting upon my report of amendments, to the Trade and Revenue Laws, should adopt a Clause, calculated to obviate all doubts about the Construction, & policy of those Sections to which you allude.…”
